DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
     This FINAL action is in response to applicant’s amendment of 03 December 2021.  Claims 1-4 and 7-10 are pending. Claims 1-2 and 7-10 are currently amended.  Claims 5 and 6 are cancelled. 

Response to Arguments
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 03 December 2021 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-4 and 7-10 under 35 USC 101 have been carefully considered and are persuasive. As such, the rejection as previously presented has been withdrawn
Applicant’s arguments with respect to claims 1-6 and 8-10 as being unpatentable under 35 USC 102 as anticipated by Zavoli and claim 7 under USC103 as being unpatentable over Zavoli in view of Sekiguchi have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 9-10 recite “operating the vehicle using an automated driving function, based on the determined location”. The specification, specifically on page 7 teaches amalgamating map data with detected surroundings data are ascertained in an output step and a subsequent step the operating the vehicle using the automated driving function, based on the determined location. 
Independent claims 1 and 9-10 recite “based on the status of the feature-based localization map indicating that the feature-based localization map is outdated, determining, by the vehicle, a location of the vehicle using odometry data of the vehicle and without using the map data”. The specification on page 4 teaches using odometry data in order to estimate the position of the vehicle and further in page 9 teaches odometry data (e.g., steering angle, braking data, rotational speed data, etc.) to determine a vehicle location and not to use the map data. However, the written description does not provide sufficient details on how using odometry data could be used without using map data to determine the location of the vehicle, how is the vehicle determining its location using odometry data without referring to any map data of the location? Moreover how can the steering angle or braking data could be used to determine where the vehicle is located without any map data?
Claims 2-4 and 7-8 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al (US20090228204 A1) in view of Kido et al (US20190033465 A1).
With respect to claim 1, Zavoli discloses a method for using a feature-based localization map for a vehicle, comprising the following steps (see at least [abstract]): a) receiving sensor detection data (see at least [0016], [0035-0036], and [0042-0043]); b) receiving, via radio communication using a wireless communication interface of the vehicle, map data of the feature-based localization map (see at least [0035], [0048], [0054], and [0057]); c) ascertaining by the vehicle a defined deviation between the sensor detection data and the map data (see at least [0048], [0054-0056], [0060], and [0067]); d) performing by the vehicle an evaluation of the map data including determining that a degree of agreement between the sensor detection data and the map data is less than a defined degree of agreement (see at least [0048], [0054-0056], [0060], [0062-0063], [0066-0067], and [0084], Zavoli discloses extracting sensor data and comparing with stored map data and comparing the data with thresholds or correlated to determine if sufficient level of match is obtained, as such insufficient level of match implies determining that compared data is less than a defined degree of agreement); and e) providing a result of the evaluation (see at least [0048], [0054-0056], [0060], [0063], [0067], and [0075]).
However, Zavoli do not specifically disclose wherein the providing the result of the evaluation in step (e) including a status of the feature-based localization map indicating that the feature-based localization map is outdated; f) based on the status of the feature-based localization map indicating that the feature-based localization map is outdated, determining, by the vehicle, a location of the vehicle using odometry data of the vehicle and without using the map data; and g) operating the vehicle using an automated driving function, based on the determined location.
Kido teaches wherein the providing the result of the evaluation in step (e) including a status of the feature-based localization map indicating that the feature-based localization map is outdated (see at least [0208], Kido teaches a vehicle traveling in an area where the status of the map is outdated (old or not updated)); f) based on the status of the feature-based localization map indicating that the feature-based localization map is outdated, determining, by the vehicle, a location of the vehicle using odometry data of the vehicle and without using the map data (see at least [0176] and [207-208], Kido teaches when the subjected vehicle travels in an area with low map precision or old map data, the lane map matching to determine the position of the vehicle observes the positional deviation between autonomous navigation (odometry data see para 0176) and satellite positioning without using the map data.); and g) operating the vehicle using an automated driving function, based on the determined location (see at least [0200-0204], Kido teaches that comparing vehicle position (the vehicle azimuth and the subject vehicle position) and performing corrections (e.g. angular velocity) so that the subject vehicle azimuth is corrected to follow a lane link of the travelling lane.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli et al system and method for map matching with sensor detected objects to incorporate the teachings of Kido positioning device and positioning method wherein the providing the result of the evaluation in step (e) including a status of the feature-based localization map indicating that the feature-based localization map is outdated; f) based on the status of the feature-based localization map indicating that the feature-based localization map is outdated, determining, by the vehicle, a location of the vehicle using odometry data of the vehicle and without using the map data; and g) operating the vehicle using an automated driving function, based on the determined location. This would be done to improve vehicle positioning at locations where old information is contained in map information (see Kido para 0208).
With respect to claim 2, Zavoli discloses wherein the evaluation in step d) including determining a similarity value between mutually aligned map data and the sensor detection data (see at least [0016], [0057-0058], and [0084-0095]). 
With respect to claim 3, Zavoli discloses wherein the similarity value between the mutually aligned map data and the sensor detection data is ascertained using a similarity metric or using machine learning (see at least [0062], [0066-0067], and [0094]).
With respect to claim 4, Zavoli discloses wherein a Hausdorff metric is used as the similarity metric or an ascertainment of a quadratic error between the map data and the sensor detection data is used (see at least [0062], [0066-0067], and [0094]).
With respect to claim 8, Zavoli et al teaches wherein a time sequence of evaluation results of the map data is ascertained (see at least [0062] and [0067], Zavoli et al teaches a computation time of the evaluation and further improving the system to reduce the computation time.). 
With respect to claim 9, it is a claim drawn to a device that recite substantially the same limitations as the respective method of claim 1. As such, claim 9 is rejected for substantially the same reasons given for the respective method claim 1, claim 9 is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 10, it is a claim drawn to a non-transitory machine-readable storage medium that recite substantially the same limitations as the respective method of claim 1. As such, claim 10 is rejected for substantially the same reasons given for the respective method claim 1, claim 10 is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al (US20090228204 A1) in view of Kido et al (US20190033465 A1) in view of Sekiguchi et al (US20190347249 A1). 
With respect to claim 7, Zavoli as modified by Kido do not specifically teach wherein in step b), the map data are received by the vehicle, via the wireless (see at least [0035], [0038-0039], and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli system and method for map matching with sensor detected objects as modified by Kido to incorporate the teachings of Sekiguchi in vehicle device and map updating system wherein in step b), the map data are transmitted to the vehicle, via a radio-based interface, respectively section-by-section of the travel route of the vehicle. This would be done to improve navigation system of a vehicle by providing an update of zones (route) data

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.A.K./Examiner, Art Unit 3667      

/YUEN WONG/Primary Examiner, Art Unit 3667